DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 31 March 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the non-listed references referred to therein have not been considered.  Some non-patent literatures provided were not on the IDS (unless possibly the IDS just has the wrong date).  Furthermore some of the non-patent literatures provided were documents indicating that a foreign patent office issued a rejection, but the actual rejection wasn’t provided.  The actual rejection would be a relevant document to provide.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 101-120 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-8, 10, 11 and 13 of U.S. Patent No. 10,654,715, hereinafter ‘715 in view of Fuchs et al. (U.S. Publication. No 2005/0112606, hereinafter Fuchs.)
	With respect to Claim 101 a method of analysis, comprising: translocating a DNA molecule [polymer 30 in fig 21; para 54 indicates polymer is DNA] through a primary fluidic channel [D, fig 24] and two or more additional fluidic channels [pair of 72s that branch off at 68] in fluid communication with the primary fluidic channel and of successively decreasing width such that at least a portion of the DNA molecule is elongated  while disposed in a nanochannel analysis region [73, fig 23] of the two or more additional fluidic channels; detecting a signal arising from the elongated DNA molecule or portion 
	Fuchs does not disclose that the total widths of the narrowest additional fluidic channels are approximately equal to the width of the primary fluidic channel.
	‘715, claim 2 discloses that the total widths of the narrowest additional fluidic channels are approximately equal to the width of the primary fluidic channel and this was the primary reason for allowance given for that claim.  
	The ranges in instant claims 102-106 are also shown in ‘715’s claim 2, and Fuchs shows 10000 nm as primary channel width D, see table on page 13.
	Instant claims 107, 117 are seen in ‘715’s claim 5.
	Instant claim 108 is seen in ‘715’s claim 6.
	Instant claim 109 is seen in ‘715’s claim 7.
	Instant claim 110 is seen in ‘715’s claim 7.
	Instant claim 111 is seen in ‘715’s claim 10.
	Instant claims 112, 113, 114, 116 are seen in ‘715’s claim 11.
	Instant claim 115 is seen in ‘715’s claim 8.
	Instant claim 118 is seen in ‘715’s claim 13.
	Instant claim 119 is seen in Fuchs para 48.
	Instant claim 120 is seen in ‘715’s claim 13.
Claim Objections
Claim 106 objected to because of the following informalities: “100 to about 10000” is believed to be a typo and should be --100nm to about 10000nm--.  Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: “the total widths of the narrowest additional fluidic channels are approximately equal to the width of the primary fluidic channel”, in combination with the remaining claimed limitations isn’t taught by the prior art.  It is only seen in the parent allowed application.  After a timely filed terminal disclaimer, this application can be allowed for the same reason as the ‘715 patent.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855